Citation Nr: 0431379	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  04-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This case comes to the Board of Veterans' Affairs on appeal 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is related 
to service.  

2.  The veteran's tinnitus is associated with and due to his 
bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.§§ 3.303, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
defective hearing and tinnitus, which he contends are related 
to his exposure to artillery fire while he was in service in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted on a secondary basis for 
disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).  

Even though disabling hearing loss may not be demonstrated at 
separation from service, a veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A.  
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. 
§ 3.385.

The veteran's service medical records show that at his 
service pre-induction examination in March 1967, the examiner 
reported the veteran's hearing was 15/15 for whispered voice 
in the right and left ears.  No audiometer readings were 
reported.  At his service separation examination in December 
1969, the examiner reported the veteran's hearing in the left 
ear was 15/15 for whispered voice and 15/15 for spoken voice.  
The examiner made no entry for the right ear.  Audiometer 
readings were 0 decibels at 500, 1000, and 2000 Hz for each 
ear.  There was no entry at 3000 Hz for either ear.  The 
reading at 4000 Hz was 10 decibels for the right ear and 20 
decibels for the left ear.  

Clinical records show that the veteran visited 
aotolaryngologist in February 2003 with complaints of 
persistent tinnitus.  Examination showed the tympanic 
membranes to be intact.  An audiogram performed at that time 
is in the record, and the physician said that puretone 
thresholds at the low to mid-frequencies were normal, but the 
veteran had a high-frequency sensorineural hearing loss 
consistent with a past history of noise exposure.  The 
physician said the high frequency loss explained the 
veteran's tinnitus.  

Later in February 2003, the veteran went to a VA emergency 
room presenting with complaints of ringing in his ears for 
one month and said he had changes in his hearing.  A month 
later, when seen in a VA primary care clinic with the same 
complaints, the physician noted the veteran had a history of 
noise exposure in service and referred him to audiology.  

In a letter dated in April 2003, the otolaryngologist said 
that he had seen the veteran for complaints of diminished 
hearing.  He said the veteran had a history of significant 
noise exposure while in the military and serving in Viet Nam.  
The physician said that physical examination of the veteran's 
ears was normal, but that an audiogram revealed a bilateral 
sensorineural hearing loss, greater in the left ear that in 
the right ear, which was noise induced.  

At a VA audiology examination in July 2003, testing in the 
right ear revealed pruetone thresholds of 10, 5, 10, 55, and 
50 decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  Puretone thresholds in the left ear were 15, 
10, 20, 65, and 65 decibels at the same respective 
frequencies.  Speech discrimination was 90 percent in the 
right ear and 92 percent in the left ear.  The examiner 
stated that the veteran's exposure to noise was associated 
with his military experience where he was subjected to 
concussion from 155 millimeter and 175 millimeter artillery 
fire at close range of both incoming and outgoing rounds at 
his base camp located next to a "POL" dump while he was a 
truck driver in the army.  The examiner stated that other 
reported sources of noise were non-contributory.  He also 
noted the veteran had no history of infections, surgeries, 
head trauma, or ototoxic drugs, and his family history was 
negative.  The examiner noted that bilateral tinnitus was 
present and that its onset was in October 1968 when the 
veteran was exposed to incoming and outgoing artillery rounds 
at his base camp.  The veteran reported that the bilateral 
tinnitus was periodic until October 2002 when it became 
constant.  The examiner stated that review of the veteran's 
claims file revealed that both pre-induction (whisper speech 
test) and separation (audiogram) hearing tests were within 
normal limits.  He said that it was therefore not at least as 
likely as not that the veteran's claim for hearing loss and 
tinnitus were initiated by military related noise.  

After a review of the record, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's bilateral ear hearing loss is etiologically 
related to his noise exposure in service.  The evidence 
reflects that the veteran currently has a hearing loss  
"disability" as defined by 38 C.F.R. § 3.385.  The veteran 
has provided a credible history of extensive exposure to 
artillery fire in service, and his service records confirm 
his account of being a truck driver with his base camp at 
Pleiku.  The question is whether the veteran's current 
bilateral hearing loss "disability" and tinnitus are 
etiologically related to noise exposure in service.  

Although the audiological measures of hearing loss in service 
do not demonstrate a bilateral hearing loss "disability" at 
that time as defined by 38 C.F.R. § 3.385, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran may establish the required nexus between his current 
hearing loss disability and his term of military service if 
he can show that his hearing loss disability resulted from 
acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

The Board notes that the basis of the VA examiner's July 2003 
opinion is questionable, as it relies solely on the fact that 
the veteran's hearing was within normal limits at entrance 
and separation from service.  It does not consider whether 
the audiometer results at separation, with losses at 4000 Hz 
in both ears might indicate a decline in hearing acuity 
during service.  The July 2003 VA examiner's opinion also 
fails to recognize that service connection is not precluded 
because less than normal hearing was not shown at the time of 
service separation.  See Godfrey, 2 Vet. App. 352.  As there 
is a medical opinion of record that the veteran's hearing 
loss is due to noise exposure, and the there is no evidence 
of noise exposure other than the veteran's account of 
artillery fire in Vietnam, which the Board finds credible, it 
is the judgment of the Board that the evidence for and 
against the bilateral hearing loss claim in relative 
equipoise.  With resolution of reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
bilateral hearing loss was incurred in service.  Further, the 
private physician has specifically related the tinnitus to 
the veteran's high-frequency hearing loss.  As noted earlier, 
38 C.F.R. § 3.310 provides that service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability.  For these 
reasons, and with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
the veteran's bilateral tinnitus is warranted.  

As a final note, the Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
The Board concludes that no useful purpose would be served by 
such action and there is no harm to the veteran as this 
decision is wholly favorable to him.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



